Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered August 16, 1983, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise his objection to the adequacy of his plea allocution before the Supreme Court, Kings County, and accordingly has not preserved Ms claim for appellate review (People v Pellegrino, 60 NY2d 636; cf., People v Riley, 120 AD2d 752). We have examined the defendant’s other contentions and find them to be without merit. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.